180 F.2d 356
Albert A. LEVIN and Arnold S. Levin, Appellants,v.IRVIN JACOBS & COMPANY, Appellee.
No. 11052.
United States Court of Appeals Sixth Circuit.
February 16, 1950.

Appeal from the United States District Court for the Northern District of Ohio at Cleveland; Paul Jones, Judge.
Levin & Levin, Lorain, Ohio, for appellants.
Bolton, Taggart, Boer, Mierke & McClelland, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record, and on the argument of the attorney for plaintiff and the briefs of both parties; all of which having been duly considered and it appearing for the reasons stated in the opinion of the district judge, 86 F. Supp. 850, that the cause was properly remanded to the state court;


2
The order of the District Court is affirmed.